Exhibit 10.1

 

MUTUAL RESCISSION AGREEMENT AND GENERAL RELEASE

 

This Mutual Rescission Agreement and General Release (“Rescission Agreement”) is
entered into as of January 31, 2014 (the “Effective Date”) by and among Apple
Green Holding, Inc., formerly known as Blue Sun Media, Inc., a Nevada
corporation (“AGH NV”), Apple Green International Limited, a corporation
incorporated under the laws of Republic of Seychelles (“AGI”) and Apple Green
Venture SND. BHD, a company incorporated under the laws of Malaysia and the
former sole shareholder of AGI (“Shareholder”). The parties to this Rescission
Agreement are sometimes individually referred to herein as a “Party” or
collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, On January 10, 2014, AGH NV, AGI and Shareholder executed a Securities
Exchange Agreement (“Share Exchange Agreement”) whereby AGH NV acquired 100% of
the outstanding equity interests of AGI (the “AGI Shares”) in consideration of
the issuance of 389,800,000 shares of common stock of AGH NV (the “NV Shares”)
to the Shareholder (the Share Exchange Agreement, the acquisition of the AGI
Shares and the issuance of NV Shares is collectively the “Transaction”);

 

WHEREAS, the Parties determined to rescind the Transaction on January 31, 2014
and return the NV Shares to AGH NV and the AGI Shares to the former Shareholder
of AGI, as if the Transaction never occurred (the “Rescission”) as a result of
disagreements with respect to the number of shares outstanding in AGH NV and
other matters concerning the Share Exchange Agreement;

 

WHEREAS, the Parties desire to settle and resolve all potential claims, legal
actions, judgments, disputes, claims, causes of action, and appeals against each
other, known or unknown concerning the Share Exchange Agreement, by entering
into this Rescission Agreement; and

 

WHEREAS, the Parties desire that this Rescission Agreement lawfully: (i) rescind
the various business relationships between the Parties created by the Share
Exchange Agreement; (ii) rescind all agreements presently linking the Parties
together as of the Effective Date; (iii) provide for an orderly and amicable
separation of the Parties; and (iv) compromise and settle all disputes, if any,
between the Parties.

 

RESCISSION AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and representations contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

1.     Recitals. The foregoing recitals are true and correct in all material
respects and are hereby incorporated herein as a material part of this
Agreement.

 



1

 

 

2.     Rescission of Transaction. The Parties hereby rescind all agreements
entered into in connection with the Share Exchange Agreement. This rescission
and termination includes, but is not limited to, the following agreements and
related documents (collectively the “Transaction Documents”):

 

2.1   The Share Exchange Agreement;

 

2.2   Any other agreements in connection with the Transaction among the Parties.

 

3.     Effectuation of the Rescission. The Rescission is effectuated through the
following:

 

3.1   Exchange of AGH NV Shares. All AGH NV Shares owned by the Shareholder
which are issued and outstanding immediately prior to the Effective Date shall
be cancelled at the Effective Date pursuant to this Rescission Agreement. All
certificates of AGH NV Shares delivered to the Shareholder shall be surrendered
to AGH NV and cancelled. If no share certificate was delivered, the AGH NV
Shares owned by the Shareholder shall be cancelled on the books of AGH NV as if
never issued. As of the Effective Date, the Shareholder shall have no ownership
interest whatsoever in the AGH NV Shares or any equity interests of AGH NV.

 

3.2   Exchange of AGI Shares. All AGI Shares owned or controlled by AGH NV which
are issued and outstanding immediately prior to the Effective Date shall be
delivered to the Shareholder pursuant to this Rescission Agreement. As of the
Effective Date, AGH NV shall have no ownership interest whatsoever in the AGI
Shares or any equity interests of AGI.

 

3.3   Closing. The closing of this transaction (the “Closing”) shall take place
at a place and time mutually determined by the parties hereto, subject to
compliance or waiver of the terms, conditions and contingencies contained in
this Agreement and all required documents have been delivered. Each of the
parties will take all such reasonable and lawful action as may be necessary or
appropriate in order to effectuate the Rescission as promptly.

 

4.    Shareholder and AGI Release. Each of the AGI Parties, including the
Shareholder, (as defined below) and their respective affiliates, subsidiaries,
officers, directors, attorneys, agents, employees, successors, or assigns, as
applicable do hereby globally, immediately and forever release, remise, acquit,
satisfy and discharge AGH NV, and any and all of its affiliates, subsidiaries,
officers, directors, attorneys, agents, employees, successors, or assigns, as
applicable (the “AGH NV Parties”), from any and all manner of claims, benefits,
rights, sums of money, causes of action, suits, debts, obligations, losses,
expenses, liabilities, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances, damages,
judgments, executions, claims and demands whatsoever, in law or in equity, of
whatever nature or kind, known or unknown, which the Shareholder or AGI ever
had, now have, or may have, against AGH NV Parties for, upon or by reason of the
Transaction or the Transaction Documents, with the exception of the rights and
obligations of the Parties under this Agreement.

 



2

 

 

5.     AGH NV Release. The AGH NV Parties and their respective affiliates,
subsidiaries, officers, directors, attorneys, agents, employees, successors, or
assigns, as applicable, do hereby globally, immediately and forever release,
remise, acquit, satisfy and discharge the Shareholder and the AGI and any and
all of their respective affiliates, subsidiaries, officers, directors,
attorneys, agents, employees, personal representatives, successors, or assigns,
as applicable (collectively the “AGI Parties”), from any and all manner of
claims, benefits, rights, sums of money, causes of action, suits, debts,
obligations, losses, expenses, liabilities, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, damages, judgments, executions, claims and demands whatsoever, in law
or in equity, of whatever nature or kind, known or unknown, which the AGH NV
Parties ever had, now have, or may have, against the AGI Parties for, upon or by
reason of the Transaction or the Transaction Documents, with the exception of
the rights and obligations of the Parties under this Agreement.

 



6.    No Obligations. Each Party hereto hereby acknowledges and agrees, subject
to the provisions of this Agreement, that effective at and as of the Effective
Date, neither of the parties hereto shall have any further obligation to each
other pursuant to or arising directly or indirectly from the Transaction
Documents or from any other agreement and understanding whether written or oral
relating to the subject matter thereof.

 

7.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada applicable therein.

 

8.    Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.

 

9.    Counterparts. This Agreement may be executed in any number of counterparts
(by original or facsimile signature) and all such counterparts taken together
will be deemed to constitute one and the same instrument.

 

10.   Effect of Agreement. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns and
heirs, executors and administrators, as applicable.

 

11.   Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether written
or oral. There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided.

 

[Signature Page to Follow]

 



3

 

 

IN WITNESS WHEREOF the parties hereto have duly executed this agreement under
seal as of the day and year first written above.

 

  APPLE GREEN HOLDING, INC.       /s/Vincent Loy Ghee Yaw   Name: Vincent Loy
Ghee Yaw   Title:   Chief Executive Officer           APPLE GREEN INTERNATIONAL
LIMITED       /s/Sin Sook Chen   Name: Sin Sook Chen   Title:   Director        
  APPLE GREEN VENTURE SDN. BHD.       /s/Vincent Loy Ghee Yaw   Name: Vincent
Loy Ghee Yaw   Title:   Director

 

 

4



--------------------------------------------------------------------------------

